Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (DE 19543940 A, with English Machine Translation) in view of Tomida (US 2014/0290815 A1).
Regarding claim 1, Lehman teaches a tire (Para. [0018]) comprising a tread portion with a plurality of sipes adjacent in the circumferential direction in the shoulder portion (Fig. 1, Ref. Num. 3a; Para. [0018]) wherein each of the sipes is formed of a plurality of repeat units (Fig. 4) and each of the repeat units is formed of four sipe segments forming acute angles (Fig. 4) where a first sipe extends in a tire axial direction, a second sipes extends from the first in a first circumferential direction, a third extends from the second in an axial direction, and a fourth extends from the third in a second circumferential direction (See Annotated Fig. 4 Below).  However, Lehman does not teach that each of the first and third sipe segments include an oscillated portion.

    PNG
    media_image1.png
    310
    615
    media_image1.png
    Greyscale

	In an analogous art, Tomida teaches a tire with shoulder sipes (Fig. 1, Ref. Num. 3s) where the sipe comprises an oscillated portion (Fig. 3, Ref. Num. 12, 13, 14, 15) that comprises an oscillating-start portion (Fig. 3, Ref. Num. 12) when extends from the ground contacting surface and is inclined. Since Tomida teaches the oscillating portion being present throughout the entire sipe, it will be present in each first and third sipe segments and the oscillating-start portion will be inclined in the same direction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lehman with Tomida in order to form the shoulder sipes with an oscillating portion starting from the ground contacting surface. This modification will prevent collapse of the shoulder land portion (Tomida; Para. [0029]).
	Regarding claim 2, Lehman in view of Tomida teaches that the oscillating-start portion is the same for the entire sipe so it will be the same for the first and third sipe segment (Tomida; Para. [0023], [0024]); therefore, the angle difference will be 0.
	Regarding claim 3, Lehman in view of Tomida teaches that the oscillating-start portion is the same for the entire sipe so it will be the same for the first and third sipe segment (Tomida; Para. [0023], [0024]); therefore, the oscillating-start portion will be parallel.
Regarding claim 4, Lehman in view of Tomida teaches that the oscillating-start portion is the same for the entire sipe so it will be the same for the first and third sipe segment (Tomida; Para. [0023], [0024]); therefore, the oscillated portions will oscillate in the same phase.
Regarding claim 5, Lehman in view of Tomida teaches that the oscillated portion comprises two first convex portions toward one side (Tomida; Fig. 3, Ref. Num. G1, G3).
Regarding claim 6, Lehman in view of Tomida teaches that the oscillated portion is composed of the first convex portions and one second convex portion (Tomida; Fig. 3, Ref. Num. G2) between the first convex portions.
Regarding claim 7, Lehman in view of Tomida an outer end of the oscillated portion (ground contacting surface), an inner end (transition to linear section), a first vertex (Tomida; Fig. 3, Ref. Num. G1), a second vertex (Tomida; Fig. 3, Ref. Num. G2), a first bent element, and a second bent element. This embodiment does not teach the lengths of the first and second bent elements; however, a secondary embodiment does teach an oscillated portion with three vertexes where the first and second bent elements have the same length (Tomida; Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first length and the second length be the same length as the embodiment of figure 3 is silent to the lengths it would have been obvious to follow the proportions taught by an alternative embodiment to expect predictable results.
Regarding claim 8, the embodiment of figure 3 in Tomida is silent to the lateral distance from the first vertex to the second vertex. However, a secondary embodiment of figure 7, teaches that the lateral distance (Fig. 7, Ref. Num. W1, W2) is between 0 and D/3 (Para. [0055]). With the depth, D, of the sipe being 3 to 8 mm, this would put the lateral distance as between 0 and 2.7 mm. Tomida does not expressly disclose a value of 0.4 mm to 1.0 mm; however, it would have been obvious to a person of ordinary skill in the art to configure the lateral distance within the claimed range since Tomida discloses the lateral distance as between 0 and 2.7 mm, said range overlapping the claimed range. It would have been obvious to modify the lateral distance between the two vertexes in the embodiment of figure 3 with the distance of the embodiment in figure 7 as the first embodiment is silent to that distance and using the distance of the second embodiment will provide the benefits of suppressing collapsing deformation in the land portion while allowing the tire to be molded easily (Tomida; Para. [0056]).
	Regarding claim 9, Lehman in view of Tomida teaches a linear bottom portion (Tomida; Fig. 3, Ref. Num. 16) connected to an inner side in tire radial direction of the oscillated portion. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (DE 19543940 A) in view of Tomida (US 2014/0290815 A1) as applied to claim 1 above, and further in view of Saeki (JP 2004-314758 A, with English Machine Translation).
Regarding claim 10, Lehman in view of Tomida does not teach the length of the linear bottom portion.
In an analogous art, Saeki teaches a tire with an oscillating sipe where there is a linear bottom portion (Fig. 1, Ref. Num. 20D) that has a radial distance of 0.30 to 0.55 of the radial distance of the sipe segment (Para. [0042]). Saeki does not expressly disclose a value of 0.10 to 0.30; however, it would have been obvious to a person of ordinary skill in the art to configure the first length within the claimed range since Saeki discloses the first length as between 0.30 and 0.55 (Para. [0042]), said range overlapping the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lehman and Tomida with Saeki to have the first length of the linear portion be between 0.30 and 0.55 of the second length of the sipe. This modification will help ice and wear performance (Saeki; Para. [0046]).
Claims 11-13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (DE 19543940 A) in view of Tomida (US 2014/0290815 A1) as applied to claim 1 above, and further in view of Furusawa (US 2015/0151586 A1).
Regarding claim 11, Lehman in view of Tomida does not teach that the sipe has a plurality of interconnection portions.
In an analogous art, Furusawa teaches a tire with a bent sipe (Fig. 4A, Ref. Num. 52) where every sipe segment has a raised bottom portion (interconnection portion) (Fig. 4B) that protrudes outwardly from the sipe bottom and connects the sipe wall faces.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lehman and Tomida with Furusawa in order to add raised bottom portions in every other sipe segment. This modification will ensure rigidity of the block and improve steering stability on snow (Furusawa; Para. [0054]).
Regarding claims 12 and 13, as the raised bottom portions (interconnection portions) of Furusawa are provided in every other sipe segment beginning with the ends of the sipe, when they are added to the sipe of Lehman, they will be present in every first and third segment.
Regarding claims 16 and 19, Lehman teaches shoulder blocks (Fig. 1, Ref. Num. 2) and each shoulder block is provided with the sipe (Fig. 1, Ref. Num. 3a) and they are provided with the interconnection portions of Furusawa (Fig. 4B).
Claims 11, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (DE 19543940 A) in view of Tomida (US 2014/0290815 A1) as applied to claim 1 above, and further in view of Tikka et al. (US 2019/0210410 A1).
Regarding claim 11, Lehman in view of Tomida does not teach that the sipe has a plurality of interconnection portions.
In an analogous art, Tikka teaches that sipes formed in the shoulder portion (Para. [0069]) are formed with raised bottom portions (interconnection portions) (Fig. 2b, Ref. Num. 422) that protrudes outwardly from the sipe bottom and connects the sipe wall faces.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lehman and Tomida with Tikka in order to add raised bottom portions in every other sipe segment of the shoulder sipes. This modification will allow the sipe to not affect the stiffness of the tread while still allowing the sipe to absorb some water (Tikka; Para. [0003]) while the shoulder is a preferred location for the interconnection portions to being reasonably large (Para. [0069]).
Regarding claim 16, Lehman teaches shoulder blocks (Fig. 1, Ref. Num. 2) and each shoulder block is provided with the sipe (Fig. 1, Ref. Num. 3a) and they are provided with the interconnection portions of Tikka (Fig. 2b, Ref. Num. 422).
Regarding claim 17, Lehman teaches that the bent sipe is also formed in additional blocks (Fig. 1, Ref. Num. 3b); however, Lehman does not teach that those sipes have an oscillating portion.
In an analogous art, Tomida teaches a tire with center sipes (Fig. 1, Ref. Num. 3c) where the sipe comprises an oscillated portion (Fig. 2A, Ref. Num. 11) that is present in central portion of the sipe that comprises an oscillating-start portion (Fig. 2A, Ref. Num. 11) when extends from the ground contacting surface and is inclined. Since Tomida teaches the oscillating portion being present throughout the central portion of the sipe, it will be present in the first and third segments of a plurality of repeat units.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lehman with Tomida in order to have an oscillating portion in a central area of center sipes. This modification will allow the edge portions of the sipe to open well to maintain driving abilities on icy/snowy roads (Tomida; Para. [0029]). The interconnection portions will not be present in theses center sipes.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (DE 19543940 A) in view of Tomida (US 2014/0290815 A1) and Furusawa (US 2015/0151586 A1) as applied to claim 11 above, and further in view of Tikka et al. (US 2019/0210410 A1).
Regarding claim 14, Lehman in view of Tomida and Furusawa teaches that the lengths of the first sipe segments is 3 to 15 mm (Para. [0021]); however, they do not teach the length of the interconnected portions.
In an analogous art, Tikka teaches a tire with a sipe that has interconnected portions (Fig. 2b; Ref. Num. 422). Tikka teaches that the length of l11 is 2 to 4 mm (Para. [0057]), the length of l12 is 2.5 to 5 mm (Para. [0058]), and that the length of l13 is 0.1 to 2 mm (Para. [0060]). In order to find the lengths of the interconnected portions you would used the equation l11 + (l12 – l13). Using this equation, you will find that Tikka teaches the lengths of the interconnected portions to be between 2.4 and 8.9 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified Lehman with Tikka in order to form the interconnected portion with a length of between 2.4 and 8.9 mm. This modification will allow water to be properly absorbed (Tikka; Para. [0058], [0058]). Based on the length of the first sipe segments and the lengths of the interconnected portion, the interconnected portions of the newly modified Lehman would have a length between 16% and 80% the length of the first sipe segments. Modified Lehman does not expressly disclose a value of 10% to 50%; however, it would have been obvious to a person of ordinary skill in the art to configure the length of the interconnected portions within the claimed range since the modified Lehman discloses the length of the interconnected portions as between 16% and 80%, said range overlapping the claimed range.
Regarding claim 15, modified Lehman teaches that the depth of the interconnection portions is between 20% and 50% (Para. [0045]) of the depth of the first sipe segments.
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (DE 19543940 A) in view of Tomida (US 2014/0290815 A1) and Furusawa (US 2015/0151586 A1) as applied to claims 11 and 12 above, and further in view of Yoshiaki (EP 3254872 A1).
Regarding claims 18 and 20, Lehman in view of Tomida and Furusawa teaches tread blocks with sipes (Fig. 1, Ref. Num. 2); however, they do not teach the hardness or glass transition temperature of the ground contacting surface.
In an analogous art, Yoshiaki teaches that the hardness for a tread rubber is between 57 and 67 (Para. [0039]) and that the glass transition temperature is not lower than -40 degrees Celsius (Para. [0060]). Yoshiaki does not expressly disclose a value of 60 to 67; however, it would have been obvious to a person of ordinary skill in the art to configure the rubber hardness within the claimed range since Yoshiaki discloses the rubber hardness as between 57 and 67 (Para. [0039]), said range overlapping the claimed range. Yoshiaki does not expressly disclose a value of -40 to -25 degrees Celsius; however, it would have been obvious to a person of ordinary skill in the art to configure the glass transition temperature within the claimed range since Yoshiaki discloses the glass transition temperature as not lower than -45 degrees Celsius (Para. [0060]), said range overlapping the claimed range.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Lehman, Tomida, and Furusawa to use a tread rubber compound that has a hardness of between 57 and 67 and a glass transition temperature lower than -45 degrees Celsius. This modification will improve the steering stability and wet grip (Yoshiaki; Para. [0039]).
		
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 9, and 10 of copending Application No. 17/275,228 in view of Tomida (US 2014/0290815 A1). 
Regarding claim 1, claim 1 of copending Application No. 17/275,228 recites the same limitations of the tread portion being provided with a sipe wherein the sipe comprises a portion in which a plurality of repeat units are connected in series in the length direction of the sipe and each of the repeat units is bent so that four sipe segments form acute angles with each other. The copending Application also recites that the four sipe segments include a first sipe segment extending in a tire axial direction, a second sipe segment extending from an end in a first tire axial direction of the first sipe segment toward a first tire circumferential direction, a third sipe segment extending in the first tire axial direction from the second sipe segment, and a fourth sipe segment connected to the third sipe segment and extending from the third sipe segment toward a second tire circumferential direction opposite to the first tire circumferential direction, and at least one of the first sipe segment and the third sipe segment comprises, in the cross section orthogonal to the length direction, an oscillated portion which extends in a tire radial direction, while oscillating in a lateral direction orthogonal to said length direction. However, the copending application is silent to the limitations that the oscillated portion comprises an oscillating-start portion which extends from the ground contacting surface and that the oscillating start portion of the first and third sipe segments incline in the same direction. Tomida shows that it is known for oscillating-start portions (Fig. 3, Ref. Num. 12) to begin at the ground contacting surface and to have the same oscillating pattern through the entire sipe which will make the incline direction of both the first and third sipe segment the same, therefore, claim 1 of this application is not patently distinct from claim 1 of Application No. 17/275,228.
Regarding claim 5, the limitations added in claim 5 are identical to the limitations added in claim 9 of copending Application No. 17/275,288.
Regarding claim 6, the limitations added in claim 6 are identical to the limitations added in claim 10 of copending Application No. 17/275,288.
Regarding claim 9, the limitations added in claim 9 are identical to the limitations added in claim 6 of copending Application No. 17/275,288.
Regarding claim 10, the limitations added in claim 10 are identical to the limitations added in claim 7 of copending Application No. 17/275,288.
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        


/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749